PERSONAL FINANCIAL PLANNING BUSINESS SERVICES AND TAX PLANNING July 30,2007 To Whom It May Concern: The firm of Kyle L. Tingle, CPA, LLC consents to the inclusion of his report dated July 5, 2007 accompanying the audited financial statements of Corporate Outfitters, Inc. as of June 30, 2007, in the Registration Statement on Form SB-2, with the U.S. Securities and Exchange Commission, and to our reference to the Firm under the caption "Experts" in the Prospectus. Very truly yours, /s/ Kyle L. Tingle, CPA, LLC Kyle L. Tingle Kyle L. Tingle, CPA, LLC 3145 E. Warm Springs Road * Suite 450 * Las Vegas, NV 89120 * PHONE:(702) 450-2200 * FAX (702) 436-4218 EMAIL: ktingle@kyletinglecpa.com
